UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File number:000-53647 RICI® Linked – PAM Advisors Fund, LLC (Exact name of registrant as specified in charter) Delaware 38-3743129 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o Price Asset Management, Inc. 141 West Jackson Blvd., Suite 1340A Chicago, IL. (Address of Principal Executive Offices) (Zip Code) (312) 261-4431 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal years, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non-accelerated filer [X](Do not check if a smaller reporting company) Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] EXPLANATORY NOTE RICI Linked – PAM Advisors Fund LLC (the “Company”) is filing this Form 10-Q/A (Amendment No. 1) to amend the Company’s disclosure in Part I Item 4, Controls and Procedures, of the Company’s Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2011 (the “Initial 10-Q Filing”) to clarify that the certifications filed as exhibits with the Quarterly Report are applicable with respect to the Company as a whole as well as to each series of the Company individually.Other than with respect to Item 4 (and new certifications required by Sections 302 and 906 of the Sarbanes/Oxley Act of 2002), this Form 10-Q/A does not modify or update any disclosures set forth in the Initial 10-Q Filing or reflect events subsequent thereto. Accordingly, this Form 10-Q/A should be read in conjunction with the Initial 10-Q Filing and the Company’s subsequent reports filed the Securities and Exchange Commission. PART I - FINANCIAL INFORMATION ITEM 4. CONTROLS AND PROCEDURES The Managing Member, with the participation of its principal executive officer and principal financial officer, has evaluated the effectiveness of the design and operation of its disclosure controls and procedures with respect to the Company and each Series as of the end of the period covered by this quarterly report, and, based on their evaluation, have concluded that these disclosure controls and procedures are effective.There were no changes in the Managing Member’s internal controls over financial reporting during the quarter ended March 31, 2011 that have materially affected, or are reasonably likely to materially affect, the Managing Member’s internal control over financial reporting with respect to the Company and each Series. The Rule 13a-14(a)/15d-14(a) Certification of Principal Executive Officer, Rule 13a-14(a)/15d-14(a) Certification of Principal Financial Officer, Section 1350 Certification of Principal Executive Officer and Section 1350 Certification of Principal Financial Officer, included as Exhibits hereto, are applicable with respect to each Series individually, as well as to the Company as a whole PART II - OTHER INFORMATION ITEM 6. EXHIBITS The following exhibits are included herewith: Rule 13a-14(a)/15d-14(a) Certification of Principal Executive Officer Rule 13a-14(a)/15d-14(a) Certification of Principal Financial Officer Section 1350 Certification of Principal Executive Officer Section 1350 Certification of Principal Financial Officer 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 30, 2011 RICI® Linked – PAM Advisors Fund, LLC (Registrant) By: Price Asset Management, Inc. Managing Member By: /s/ Allen D. Goodman Allen D. Goodman Principal Financial Officer 3 EXHIBIT INDEX Exhibit Number Description of Document Page Number Rule 13a-14(a)/15d-14(a) Certification of Principal Executive Officer E-2 Rule 13a-14(a)/15d-14(a) Certification of Principal Financial Officer E-3 Section 1350 Certification of Principal Executive Officer E-4 Section 1350 Certification of Principal Financial Officer E-5 E-1
